Citation Nr: 0810503	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  04-01 395	)	DATE   
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington




THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  





ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel





INTRODUCTION

The veteran had active service from October 1987 to August 
1992.  He died in January 2002, and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which denied the benefit sought on 
appeal.  In October 2006 the Board remanded the claim to the 
RO for further development.  



FINDINGS OF FACT

1.  The veteran's death certificate shows that he died on 
January [redacted], 2002; the immediate cause of death was acute 
fluorocarbon intoxication and no secondary causes of death or 
other significant conditions contributing to death were 
listed.

2.  The veteran's service connected disabilities included 
fracture, right great toe, fracture, left hand, fracture with 
nose deformity, hemorrhoids and eczema; the veteran was not 
service connected for PTSD.

3.  The veteran's PTSD contributed to cause his death.

4.  None of the veteran's alleged stressor events in service 
have been verified.  





CONCLUSION OF LAW

The criteria for entitlement to service connection for the 
cause of death have not been met.  38 U.S.C.A. §§ 1110, 1131, 
1310 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.312 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The appellant has been advised of VA's duties to notify and 
assist in the development of his claims.  A May 2002 letter 
from the RO explained what the evidence needed to show to 
substantiate the claim.  A subsequent February 2006 letter 
reiterated the evidence necessary to substantiate the claim.  
This letter also explained that VA was responsible for 
obtaining relevant records from any federal agency, and that 
VA would make reasonable efforts to obtain records not held 
by a federal agency, but that it was the appellant's 
responsibility to make sure that VA received all requested 
records not in the possession of a federal department or 
agency.  Additionally this letter advised the appellant to 
submit any evidence in her possession pertaining to his 
claim.  A separate June 2006 letter provided notice regarding 
effective dates of awards in accordance with Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006). 
 
Although complete VCAA notice was not given prior to the 
rating on appeal, the appellant had ample opportunity to 
respond to the notice letters and to supplement the record 
after notice was given.  Additionally, the case was 
readjudicated by supplemental statements of the case in 
December 2007 and January 2008 after complete notice was 
given.  The appellant is not prejudiced by any technical 
notice deficiency that may have occurred along the way, and 
no further notice is required.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical and service personnel records, 
along with available VA and private medical evidence.  Also, 
the RO attempted to verify that the veteran incurred the one 
PTSD related stressor event that was identified with 
sufficient specificity by the veteran and the appellant for 
verification purposes, the fire aboard the USS Ouellet in May 
1989.  Additionally the RO obtained a medical opinion 
pertaining to a potential relationship between the veteran's 
death and PTSD.  The appellant has not identified any 
additional evidence pertinent to this claim.  VA's assistance 
obligations are met.  The veteran is not prejudiced by the 
Board's proceeding with appellate review. 


II.  Factual Background

Personnel records show that the veteran served as an 
Operations Specialist.  He completed boot camp on December 9, 
1987, and then completed Operations Specialist "A" school 
on April 9, 1988.  On July 16, 1998, he began service on the 
USS Ouellet, a fast frigate and he was assigned to the 
Ouellet for the remainder of his service.  

Service medical records do not show any treatment or 
diagnosis for PTSD or other psychiatric disability.  The 
veteran was treated for alcoholism. 

An April 1994 rating sheet shows that the veteran was service 
connected for the following disabilities fracture, right 
great toe, fracture, left hand, fracture with nose deformity, 
hemorrhoids and eczema.  

In a statement contained in a February 1995 medical record 
the veteran indicated that after A school he volunteered for 
the Navy Seals.  He found it fun and exciting and he passed 
fifth in his class.  After his first mock mission in Mexico, 
however, he realized that his heart was not in it and he 
quit.  In accordance with his quit option he could pick any 
assignment he wanted.  He chose the fast frigate out of Pearl 
Harbor, the USS Ouellet.  While serving on the Ouellet, a 
fire occurred on a ship traveling with the Ouellet, the USS 
White Plains.  A boiler blew in the engine room and then one 
of the DFM tanks and one "JOT" tank ruptured and caught 
fire.  All the TINS responded and since the veteran was not 
on watch he was on the damage control team sent from the 
Ouellet.  It took 18 hours to contain or suppress the fire 
enough to get to engineering.  The veteran was number 1 
nozzle man when the team finally got the hatch up.  He 
vomited in his mask as the watch from the White Plains was 
all piled on top of each other, all black and disfigured.  He 
was relieved but 8 hours later he was on the recovery team.  
Then a week later in the Philippines he found out that one of 
the men killed was his bunkmate from boot camp.  

A social history contained in a March 1995 VA inpatient 
discharge summary shows that the veteran reported that he 
enlisted in the Navy in 1987 and managed to avoid 
disciplinary actions as a result of his superior performance 
as an operations specialist.  He drank heavily during his 
entire military service.  While in the Philippines he rescued 
others from a burning ship and continued to have nightmares 
and intrusive thoughts about the event when he was not 
drinking.  

VA medical records from March 1995 to January 2002 show 
ongoing treatment for mental disorder including PTSD and 
alcohol dependence.  

A September 1996 VA inpatient discharge summary shows that 
the veteran reported service in the Persian Gulf.  He did not 
see combat but did experience a traumatic situation with a 
shipboard fire in which he handled human bodies while 
assisting in suppressing the fire.  

An October 2001 Social Workers letter shows that the veteran 
was scheduled to participate in an inpatient PTSD program at 
the Seattle VAMC starting January [redacted], 2002, the date that he 
died.  

VA medical records from October 2001 to January 2002 show 
mental health and alcohol treatment.  Diagnoses included 
PTSD, alcohol dependence, acute alcohol withdrawal and mood 
disorder NOS.  

The veteran's January [redacted], 2002 death certificate shows that 
the immediate cause of death was probable acute fluorocarbon 
intoxication.  No secondary causes of death or other 
significant conditions contributing to death were listed on 
the certificate.  

A March 2003 letter from a treating VA psychiatrist, Dr. T 
indicated that he had treated the veteran during two 
treatment episodes between January 29, 2001 and November 7, 
2001.  Dr. T noted that the veteran was a Navy Seal involved 
in both Gulf War combat and extreme trauma related to a 
Panama mission.  His PTSD resulted from his exposure to 
traumatic incidents in the operation to bring Noriega to the 
U.S. from Panama and also some incidents in other war related 
activities.  Dr. T felt that the veteran's PTSD was directly 
caused by traumatic experiences sustained in Panama during 
his military service.  Dr. T further noted that the veteran 
suffered from severe alcohol dependence and clearly used 
alcohol as part of his efforts to cope with symptoms of 
hyperarousal, anxiety and re-experiencing of traumatic 
images.  At the time of the veteran's death he was extremely 
apprehensive about undergoing an intensive inpatient program 
for PTSD.  His wife stated that he knew that he would not be 
allowed to receive the treatment if he was actively using 
alcohol.  Apparently, in the weeks before his death, the 
veteran began to abuse Freon as a chemical means of escaping 
from the distress due to his PTSD.  The cause of the 
veteran's death was probable acute fluorocarbon intoxication, 
a chemical agent he abused as a means of avoidance of 
symptoms of PTSD.  Avoidance of such symptoms was a key 
diagnostic part of the PTSD syndrome caused by the veteran's 
military trauma exposure.  Dr. T reviewed the veteran's past 
record, an emergency note and the death certificate.  

In an April 2003 letter the appellant indicated that from the 
time that she met the veteran in 1997 he had serious mental 
problems relating to his military career.  He was an 
alcoholic and was depressed and he had nightmares that scared 
him and the appellant.  He had been diagnosed with PTSD, 
bipolar disorder NOS vs. cyclothymic disorder and alcohol 
dependence.  After 9/11 the veteran went into a downward 
spiral.  He would sit in front of the television for hours 
and hours, very depressed.  Before September 11th he had 
times when he would do perimeter checks and end up in the 
closet or under the bed.  The appellant would also be 
awakened to find the veteran hitting the wall or hitting her.  
When he was admitted to inpatient care for the last time for 
alcohol and suicidality the treating professionals finally 
decided that it was time to treat the veteran for PTSD.  The 
appellant stressed that the veteran's death was due to his 
illness, PTSD.  

In an April 2005 letter the appellant indicated that she 
received a phone call on March 17, 2005 from a T.M. who 
indicated that he served with the veteran aboard the Ouellet.  
T.M. remembered a fire on board a ship in their battle group 
in September 1990. 

A November 2006 printout of an information sheet pertaining 
to the USS White Plains indicates that the ship sustained a 
fire to her engine room on May 9, 1989.  Six sailors were 
killed and five others were injured while the ship was 
operating about 100 miles east of Hong Kong in the South 
China Sea.  The ship was towed to Subic Bay, Philippines for 
repairs.  

A November 2006 printout of an information sheet pertaining 
to the USS Ouellet indicates that the ship spent most of 1988 
in restricted availability, made her ninth deployment in 
December 1988, returned to Pearl Harbor on May 26, 1989 and 
turned around in September 1989 for "Pacific Exercises 
1989."  It then returned to Pearl Harbor in November 1989 
and remained in dry dock, refloating in February 1990.  After 
extensive preparations and an exhaustive inspection cycle, 
the ship departed to Central America in August 1990 in 
support of law enforcement operations that included a 
detachment of Coast Guard personnel to act as legal policing 
forces.  In search of drug smugglers the Ouellet recovered 
close to 1 ton of pure unprocessed cocaine jettisoned from an 
unknown vessel.  

In November 2006 the RO requested information from the U. S. 
Army and Joint Services Records Research Center (JSRCC) 
(formerly the Center for Unit Records Research (CURR)) 
regarding whether the veteran participated in the rescue crew 
to rescue victims of the USS Ouellet fire.  In a July 2007 
response, JSSRC indicated that it reviewed the pertinent 
command history from the USS Ouellet.  On May 9, 1989 the 
ship was in company with the USS White Plains enroute to 
Pearl Harbor.  The White Plains suffered a main space fire in 
the engineering space behind the number three boiler while 
conducting underway replenishment operations with the USS 
Sacramento.  The USS Ouellet was the first ship to render 
assistance, dispatching both the gig and motor whaleboats 
filled with damage control equipment.  The fire was 
extinguished in approximately two hours.  Six crewmembers of 
the USS White Plains died and several suffered burns in the 
accident.  The USS Ouellet and the USS Leftwich were detached 
from the battle group to provide escort and assistance to the 
USS White Plains as she was towed back to Subic Bay by the 
USNS Sioux.  

In a July 2007 medical opinion a VA psychiatrist found that 
the claims file contained abundant evidence of PTSD symptoms 
and clinical diagnoses of PTSD.  The psychiatrist noted that 
documentation in the claims file including statements by the 
veteran's wife indicated that the major content of the 
veteran's painful recollections and nightmares arose out of 
participation in rescue efforts during the USS White Plains 
fire.  He also noted that the veteran was heavily involved in 
the use of alcohol from his teenage years onward but also 
that he was subjected to substantial abuse and difficulty 
during his childhood.  There was a distinct family history of 
alcoholism and it was clear that the veteran abused alcohol 
substantially before, during and after his military time.  
The examiner opined that if the shipboard fire incident was 
considered verified, a firm diagnosis was more likely than 
not correct in the veteran's case.  Clinical records showed 
sufficient symptoms in the various DSM IV categories required 
for a PTSD diagnosis and the reported content of the 
veteran's nightmares, dreams and painful recollections 
centered on the fire incident and this had been noted by the 
veteran's wife and by treatment personnel.  

The psychiatrist further found that it was more likely than 
not hat PTSD was a contributory cause of the veteran's death.  
He noted that it was more likely than not that the veteran 
had long used alcohol as a means of coping with anxiety and 
psychic distress from his PTSD.  When he had to abstain from 
such use prior to entering the PTSD program, he turned to the 
use of inhalants as an intoxicant and anxiety reliever and 
naïve in their use, overdosed fatally on them.  Thus, the 
veteran was in effect self medicating his PTSD with the 
inhalants, which caused his death.  Accordingly, the 
psychiatrist found that although the immediate cause of death 
was the inhaling of the toxic chemicals, a contributory cause 
was the veteran's PTSD, since the chemicals were being used 
to "self medicate" the PTSD.         

In a January 2007 letter the appellant indicated that one of 
the things that haunted the veteran was the shipboard fire.  
He had to help clean up dead bodies and one of these bodies 
was a friend from boot camp.  The veteran had not mentioned 
the friend's name.  Another thing was that he had lost a 
friend named [redacted] on a training mission.  The veteran never 
mentioned [redacted] last name or where the mission was.  The 
memories would haunt him and once every 6 weeks or so he 
would fall into a depression and ask why did he survive when 
others he knew had to die.  

III.  Law and Regulations

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312(a). In order to constitute the principal cause 
of death the service-connected disability must be one of the 
immediate or underlying causes of death, or be etiologically 
related to the cause of death. 38 C.F.R. § 3.312(b).   It is 
not sufficient to show that a service-connected disability 
casually shared in producing death; rather it must be shown 
that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  

Service connection may be established for disability due to 
disease or injury that was incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  In 
order to establish service connection for a claimed disorder, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 
   
Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance 38 C.F.R. § 4.125(a); 
a link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

Where VA determines that the veteran did not engage in 
combat, the veteran's lay testimony, by itself, as a matter 
of law, cannot be sufficient to establish the alleged 
stressor.  Rather, the record must contain service records or 
other independent credible evidence to corroborate the 
veteran's testimony as to the alleged stressor. Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  Those service records 
which are available must support and not contradict the 
veteran's lay testimony concerning the noncombat stressors.  
Doran v. Brown, 6 Vet. App. 283, 289 (1994). 

Compensation shall not be paid if the claimed disability or 
death was the result of the person's own willful misconduct 
or abuse of alcohol or drugs. See 38 U.S.C.A. §§ 105, 1110 
(West 2002); 38 C.F.R. §§ 3.1(n), 3.301(c) (2007). With 
respect to alcohol and drug abuse, Section 8052 of the 
Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 
101-508, § 8052, 104 Stat. 1388, 1388- 351, prohibits, 
effective for claims filed after October 31, 1990, payment of 
compensation for a disability that is a result of a 
appellant's own alcohol or drug abuse.  Moreover, § 8052 also 
amended 38 U.S.C. § 105(a) to provide that, with respect to 
claims filed after October 31, 1990, an injury or disease 
incurred during active service will not be deemed to have 
been incurred in the line of duty if the injury or disease 
was a result of the person's own willful misconduct, 
including abuse of alcohol or drugs.  See VAOPGPREC 2-97. 

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

As alluded to above, the veteran was only service connected 
for fracture, right great toe, fracture, left hand, fracture 
with nose deformity, hemorrhoids and eczema   Thus, as he 
died from an inhalant overdose, none of these disabilities 
caused, or contributed to cause his death.  The appellant 
essentially alleges, however, that the veteran's PTSD at 
least contributed to cause his death that the PTSD was 
related to service and thus should have been service 
connected.  

Regarding whether PTSD did at least contribute to cause the 
veteran's death the Board notes that Dr. T specifically found 
that the veteran's cause of death was due to the use of freon 
as a means of escaping his PTSD and that the July 2007 VA 
psychiatrist found that it was more likely than not that PTSD 
was a contributory cause of death.  Thus, although it is 
clear that fluorocarbon poisoning was the immediate cause of 
death, the Board does find that it is reasonably established 
that the veteran's PTSD was a contributory cause, because the 
weight of the medical evidence indicates that the veteran 
inhaled the fluorocarbons to "self medicate" his PTSD.  

Because PTSD contributing to the veteran's death is 
established, the remaining question is whether the veteran's 
PTSD was related to service and thus should have been service 
connected.  As mentioned above, service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304.  In the 
instant case, the evidence of record does clearly establish a 
diagnosis of PTSD as the veteran was consistently diagnosed 
as having this condition from 1995 to the present.  
Additionally, the PTSD was definitely linked to alleged 
stressors in service including experiences in Panama, most 
notably an operation to bring Manuel Noriega to the U.S. and 
the experience of responding to the fire on the USS White 
Plains.  None of these alleged stressor events, however, have 
been corroborated.  Regarding the Panamanian operation, there 
is absolutely no evidence of record that the ship the veteran 
served on in and around Panama, the U.S.S. Ouellet, had any 
involvement in efforts to bring Manuel Noriega to the U.S. or 
that it had a specific role in the U.S. conflict with the 
Noriega government.  Rather, the record shows that the 
Ouellet was involved with drug interdiction efforts in 
conjunction with the Coast Guard in and around Panama.  As 
neither the appellant nor the veteran identified any specific 
stressor events associated with this mission, there was no 
way for any stressor corroboration efforts to be undertaken.  
Consequently, no stressor event related to the veteran's 
service in and around Panama has been verified.  38 C.F.R. 
§ 3.304.   Similarly, as neither the veteran nor the 
appellant identified any specific details regarding the death 
of "[redacted]" there was no way for the RO to even attempt to 
corroborate this death and it remains as an uncorroborated 
reported stressor.  Id.  

Regarding the fire on the USS White Plans, the Board notes 
that the fire itself clearly has been corroborated as the 
command history from the USS Ouellet clearly shows that it 
took place and that six men were killed, as do other sources.  
The veteran's participation, however, in response to the fire 
has not been verified.  Further, the veteran's account of his 
role in responding to the fire is not consistent with the 
command history.  The veteran specifically indicated in his 
statement contained in the February 1995 medical record that 
he was part of the damage control team that responded to the 
fire and that it took 18 hours to contain or suppress the 
fire onboard the White Plains enough to get to the engine 
room.  In contrast, the Command history indicated that the 
fire was actually extinguished in approximately two hours.  
The history also does not indicate that crewmembers from the 
Ouellet actually participated in firefighting aboard the 
White Plains and in the opening of the engine room.  Thus, 
these records do not support the veteran's lay statement 
regarding this alleged stressor event, and the Board cannot 
consider this stressor to be corroborated.  Id., Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).   

The Board has also considered whether service connection for 
PTSD could have been warranted on the basis that such 
disability was actually diagnosed or treated in service.  
There is no evidence of record, however, indicating that the 
veteran was treated or diagnosed with PTSD or other 
psychiatric disability during service.  Instead, according to 
the record, the veteran was not diagnosed with PTSD until 
three years after service.  Thus, as PTSD was not shown in 
service (and is not shown to be related to a verified in 
service stressor), service connection for PTSD was not 
warranted.  38 C.F.R. § 3.303, Hickson, 12 Vet. App. 247, 253 
(1999).  Further, although it is possible that the veteran's 
alcoholism (which arguably could also be considered a 
contributory cause of death) may have been aggravated by 
service, since alcoholism is considered willful misconduct, 
it is not subject to service connection.  See 38 U.S.C.A. §§ 
105, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301(c) 
(2007).   

The Board has considered whether further development might be 
warranted to attempt to corroborate that the veteran 
participated in firefighting activities aboard the USS White 
Plains.  Given, however, that the veteran's account of his 
activities aboard the White Plains is inconsistent with the 
actual command history the Board does not find the veteran's 
account credible.  Also, the veteran's credibility is further 
called into question because he apparently reported that he 
had service in the Persian Gulf (which is not shown by the 
record) and that he participated in an operation to bring 
Manuel Noriega to the U.S., which is also not shown by the 
record.  None of the documentation of record pertaining to 
the U.S.S. Ouellet, on which the veteran served from July 
1988 to his separation in August 1992, shows that the ship 
was in the Persian Gulf while the veteran was aboard or that 
it was involved with an operation related to Manuel Noriega.  
Additionally, although the appellant affirmatively indicated 
that a fellow serviceman of the veteran remembered a fire 
taking place in 1990, there is no evidence of record 
indicating that the veteran alleged a stressor event 
pertaining to a 1990 fire; rather the record indicates that 
he only alleged involvement with one fire; the fire on the 
White Plains.  Thus, VA was not required to attempt to 
corroborate the Ouellet's or the veteran's involvement with 
the 1990 fire.  In short, given that the veteran's reports, 
including reports of stressor events, have not been found 
credible, VA does not have a further duty to attempt to 
corroborate them.

As credible supporting evidence of the veteran's alleged 
stressor events in service has not been shown, the Board 
finds that the veteran was not entitled to service connection 
for PTSD.  Thus, even though PTSD is found to have 
contributed to the veteran's death from Fluorocarbon 
poisoning, service connection for the cause of death is not 
warranted.  The preponderance of the evidence is against this 
claim and it must be denied.   

ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


